Curia.

The defendant has a right-to appear by attorney, and can constitute such attorney by parol;(a) but such an authority ought, in general, to be clearly proved. In this case the proof was very loose. The father was a competent witness to prove his authority, if, in truth, he had any. (b) The fact, of not offering himself for that purpose, affords some ground for presuming against his authority. But, considering the relation subsisting between him and the ' defendant, we think the evidence sufficient.
Judgment reversed.

 Murray v. House, 11 John. Rep. 464.


 Caniff v. Myers, 15 John. Rep. 246.